DETAILED ACTION
The non-final office action is responsive to U.S. Patent Application 17/216,244, last communication received on 07/01/2021. Claims 1-12 are pending; claims 1-12 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2021 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0124181 A1 to Park et al. (hereinafter Park) in view of U.S. Patent Application Publication 2019/0253924 A1 to Kim et al. (hereinafter Kim).

As to claim 1, Park teaches a communication method, comprising:
receiving, by a first access network device, a message from a core network device (At step 2907, the core network entity (e.g. core network device) may send a PDU session configuration request message associated with the wireless device 2920 to the base station 2930 (e.g. first access network device), Park, [0435]-[0441], [0357]-[0362]), wherein the message comprises an association indication, the association indication indicates that a first protocol data unit (PDU) session is associated with a second PDU session (The PDU session configuration request message may comprise one or more configuration information to establish a second PDU session associated with the second data network connection, Park, [0435]-[0441], [0357]-[0362]. Note: “one or more PDU session identifiers of the one or more PDU sessions of Ethernet type and/or of the second data network connection” in Park, [0437] and “The PDU session configuration request message may comprise one or more of a UE identifier of the wireless device 2920” in Park, [0437] and PDU session configuration request for first PDU session includes identifier of the wireless device in Park, [0419], therefore association indication (e.g. the combination of PDU session identifiers  and one or more of a UE identifier of the wireless device 2920) is disclosed).
Park does not explicitly disclose the first PDU session and the second PDU session are used to transmit a duplicated data packet.
Kim discloses a first PDU session and a second PDU session are used to transmit a duplicated data packet (The gNB transmits an RRCConnectionSetup message to the UE so that the UE sets up an RRC connection (2f-10).  The message (RRCConnectionSetup message) may configure whether or not to use a packet duplication function for each logical channel (logicalchannelconfig) or for each bearer or for each PDCP entity (PDCP-config).  Specifically, the message may designate a primary RLC entity and a secondary RLC entity which are connected to a PDCP entity and may be used for packet duplication, Kim, [0308]-[0309]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to activate and/or deactivate duplication function as taught by Kim to modify the method of Park in order to prevent configuration information from being unnecessarily increased in the message.
Park-Kim discloses
Park, [0435]-[0441], [0357]-[0362]. Note: in view of Kim).

As to claim 2, Park-Kim discloses the method according to claim 1, wherein the association indication comprises a first association identifier and a second association identifier, the first association identifier indicates that the first PDU session is the a 1st PDU session in the duplicated PDU sessions, and the second association identifier indicates that the second PDU session is a 2nd PDU session in the duplicated PDU sessions (one or more PDU session identifiers of the one or more PDU sessions of Ethernet type and/or of the second data network connection, Park, [0435]-[0441], [0357]-[0362]. Note: “one or more PDU session identifiers of the one or more PDU sessions of Ethernet type and/or of the second data network connection” in Park, [0437] and “The PDU session configuration request message may comprise one or more of a UE identifier of the wireless device 2920” in Park, [0437] and PDU session configuration request for first PDU session includes identifier of the wireless device in Park, [0419]).

As to claim 3, Park-Kim discloses the method according to claim 1, wherein the message is a PDU session resource establishment request message (Park, [0435]-[0441], [0357]-[0362]).



As to claim 4, Park-Kim discloses a communication method, comprising:
receiving, by a core network device, a first session establishment request message (The wireless device may send, to the core network entity and based on receiving the second paging message, a third message to request establishment of a first data network connection of Ethernet type via the base station, Park, [0419]-[0423],  [0357]-[0362]) and a second session establishment request message from a terminal (At step 2902, the wireless device 2920 may send, to the core network entity (e.g., via the base station 2930), a sixth message to request establishment of a second data network connection of Ethernet Type (e.g., Ethernet type data network connection, Park, [0433]-[0441], [0357]-[0362]);
determining, by the core network device based on the first session establishment request message and the second session establishment request message, to establish a first protocol data unit (PDU) session and a second PDU session (Park, [0419]-[0423], [0433]-[0441], [0357]-[0362]).
Park does not explicitly disclose the first PDU session and the second PDU session are used to transmit a duplicated data packet.
Kim discloses a first PDU session and a second PDU session are used to transmit a duplicated data packet (The gNB transmits an RRCConnectionSetup message to the UE so that the UE sets up an RRC connection (2f-10).  The message (RRCConnectionSetup message) may configure whether or not to use a packet duplication function for each logical channel (logicalchannelconfig) or for each bearer or for each PDCP entity (PDCP-config).  Specifically, the message may designate a primary RLC entity and a secondary RLC entity which are connected to a PDCP entity and may be used for packet duplication, Kim, [0308]-[0309]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to activate and/or deactivate duplication function as taught by Kim to modify the method of Park in order to prevent configuration information from being unnecessarily increased in the message.
Park-Kim discloses
sending, by the core network device, an association indication to an access network device, wherein the association indication indicates that the first PDU session is associated with the second PDU session (The PDU session configuration request message may comprise one or more configuration information to establish a second PDU session associated with the second data network connection, Park, [0435]-[0441], [0357]-[0362]. Note: “one or more PDU session identifiers of the one or more PDU sessions of Ethernet type and/or of the second data network connection” in Park, [0437] and “The PDU session configuration request message may comprise one or more of a UE identifier of the wireless device 2920” in Park, [0437] and PDU session configuration request for first PDU session includes identifier of the wireless device in Park, [0419], therefore association indication (e.g. the combination of PDU session identifiers  and one or more of a UE identifier of the wireless device 2920) is disclosed).

As to claim 5, Park-Kim discloses the method according to claim 4, wherein the association indication comprises a first association identifier and a second association one or more PDU session identifiers of the one or more PDU sessions of Ethernet type and/or of the second data network connection, Park, [0435]-[0441], [0357]-[0362]. Note: “one or more PDU session identifiers of the one or more PDU sessions of Ethernet type and/or of the second data network connection” in Park, [0437] and “The PDU session configuration request message may comprise one or more of a UE identifier of the wireless device 2920” in Park, [0437] and PDU session configuration request for first PDU session includes identifier of the wireless device in Park, [0419]).

As to claim 6, Park-Kim discloses the method according to claim 4, wherein the association indication is carried in a PDU session resource establishment request message (Park, [0435]-[0441], [0357]-[0362]).

As to claims 7-12, the same reasoning applies mutatis mutandis to the corresponding apparatus claim 7-12 (Note: processor and memory are disclosed in Park, [0200], Fig. 4). Accordingly, the claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        10/20/2021